Title: III. The Petition of Zebulon Butler and Others, 11 November 1783
From: Butler, Zebulon,et al.
To: Continental Congress


          
            Wyoming Novr: 11th 1783
          
          To the Honourable The Congress of the United States of America Assembled and Setting at Princetown in the State of New Jersey.
          The Petition Remonstrance and Address of Zebulon Butler Nathan Denison, Obadiah Gore, John Franklin, Simon Spaulding and the rest of the Proprietors Setlers and Inhabitants of the Lands lying on the Rivers Delaware and Susquehanah in the Latitude of the Charter granted by King Charles the Second in the Year of our Lord One Thousand Six Hundred and Sixty Two to then Colony Now State of Connecticut West of the River Delaware and within the Charter Boundaries of said State humbly sheweth.
          That your Petitioner as Early as the Year AD 1755 made Large Purchases of the Indians, Native Proprietors of said Lands, for good and Valuable considerations paid them, for which they the said Indians made good and Ample Deeds of Large Tracts of Land lying within the description Aforesaid, and in consequence of said Purchases and Deeds your Petitioners Sold their Inheritances and under countenance and with the Approbation of the Government of the then Colony Now State of Connecticut Removed with their Famelies and Seated themselves upon the Lands Aforesaid then in A Wilderness State, Verely beleiveing said Lands were the property off and within the Jurisdiction of then Colony of Connecticut  in Virtue of their Charter aforesaid. That they Built Houses and Other Buildings Cleared and Subdued the Rugged Wilderness, Planted Orchards, and made large Improvements thereon to the great Emoluments of the Public as well as themselves, and became An Important barrier to secure the interior parts of the Country from incursions of the Savages: and have waded through the most intollerable sufferings during the late unhapy Warr. Their Houses and Other Buildings have been Burned, and their Lands Laid waste, their Cattle Killed, and Pillaged, Many of their Fathers, Mothers, Wives and Children have been Sacraficed by the relentless fury of A Savage Enemy; Yet through all their Sufferings and distresses they have preserved An Inviolable Attaichment to the Important Cause of America in which many of their nearest and Dearest friends have bled and fallen.
          Your Petitioners further Observe that the General Assembly of the Colony of Connecticut by repeated Acts and Resolves (Viz) As Early as the Years of Our Lord 1771. 1772. and 1773 Actualy incorporated your Petitioners into A Town and County by the Name of Westmoreland Erected Courts of Justice Appointed Judges and Other Officers Civil and Millitary and Invested them with pleniary Powers within their respective Jurisdiction in all Matters Civil Criminal and Millitary in Pursuance of the Laws of the Aforesaid Colony of Connecticut and for many Years the said Courts Judges and Other Officers did Actually exercise Jurisdiction there under the Authorety of the Colony of Connecticut.
          That in the Year 1782 the State of Pensylvania claiming tittle and Jurisdiction to and Over the Lands aforesaid as being Comprehended within the Patent and Charter of King Charles the Second made to William Penn Esqr. in the Year of Our Lord 1680 about Eighteen Years after the Charter to the Colony of Connecticut, prefered their Petition to your Honourable body praying that A Court might be constituted to hear and determin between them and the State of Connecticut relative to the Jurisdiction of said Lands agreeable to the Ninth Article of the Confederation. Upon which A Court hath been Appointed Constituted and held and A tryal and decision had (to the great surprise of allmost every One) in favour of the State of Pennsylvania against the Claim, right of Preemtion and Jurisdiction of the State of Connecticut yet your Petitioners relying upon the Justice Humanity and good Polity of the Government of the State of Pennsylvania entertained and highest Expectations that upon their recognizeing and submitting to the Jurisdiction of Pennsylvania they should be  quieted in all their Justly Acquired property and Possessions Aforesaid but to their great Mortification and greif they are compeled to fly to your Honourable body for Releiff protection and Justice against the Most Bitter and Cruel persecutions from the Citizens of the State of Pennsylvania under Countenance and lycence from the Authorety of said State.
          They are driven from their Houses and Settlements with their Helpless Famelies, the fruit of their Industry, the Last Summe is Pileaged from them; and they are turned Adrift att the begining of A Long and inclement Winter, without Covering or the Means of subsistance and have no where to Look for redress and Protection but to your Honourable body in whose Wisdom and Justice your Distressed Petitioners repose the most intire confidence. And thereupon Intreat your Honours to take their distressed Case into your Wise and Equitable consideration and Cause the said State of Pennsylvania and any that may be Concerned to be duly Cited to make Answer to this Petition, And that the Honourable the Congress of these United States would Erect and Constitute A Court Agreeable to the Ninth Article of the Confederation finally to hear and determin relative to the tittle of said Lands between the Petitioners and the State of Pennsylvania or Any of the Citizens thereof Claiming under grants from that State or in some Other way grant releiff to your Petitioners as your Honours in your great Wisdom shall find Expedient and your Petitioners as in duty bound shall ever pray.
        